DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 6-7, 9-11 and 13-15is/are rejected under 35 U.S.C. 103 as being unpatentable over MCNEALLY et al. (US 2019/0207427 A1, hereinafter MCNEALLY) in view of MASARU (JP2006-101577, hereinafter MASARU) and in further view of BYRAD (US 5,383,639, hereinafter BYRAD).
As per claims 1 and 7, MCNEALLY discloses a power transmission device for transmitting electric power to a cart, the power transmission device comprising: 
a first power transmission antenna configured to be disposed along a side of the cart (See Par.48 and Figs.5-6, disclose wireless chargers comprising pulse chargers which are placed such that they face a wireless receiving coil placed on the side of a shopping cart) so as to face a power reception antenna arranged in a side surface of the cart, the first power transmission antenna configured to transmit electric power in a non-contact manner towards the side surface of the cart (See Fig.6, Item#514 and Pars.25 and 48, disclose “Shopping carts 512 are equipped with a receiving coil 514, preferably disposed on that side of the cart that comes within operational proximity of a transmitting coil 504”); [[and]] a power transmission circuit configured to cause the first power transmission antenna to transmit the electric power in the non-contact manner to the power reception antenna (See Par.48, discloses that power is transmitted wirelessly to the cart using Radio frequency or inductive charging). MCNEALLY further discloses a cart charging corral system for stacked carts (See Fig.4B) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention such that the charge receiving coil in the carts and the charging corral are placed on the side (See Fig.5). However, MCNEALLY does not disclose a pair of guide rails configured to receive a wheel of the cart, each of the guide rails comprising a plurality of recesses, each of the plurality of recesses configured to receive the wheel such that the cart is stopped at a position relative to the guide rails.
MASARU discloses a system for wirelessly charging a cart, the system comprising a pair of guide rails configured to receive a wheel of the cart (See Fig.2, Items#14a/15a and 14b/15b, disclose a pair of guide rails to accept the wheels 6a and 6b).
MCNEALLY and MASARU are analogous art since they both deal with cart wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MCNEALLY with that of MASARU by adding the guide rails to the charging corral system disclosed by MCNEALLY for the benefit of improving the charging efficiency by ensuring the carts are at a specific distance from the side charging coil. However, MCNEALLY and MASARU do not disclose each of the guide rails comprising a plurality of recesses, each of the plurality of recesses configured to receive the wheel such that the cart is stopped at a position relative to the guide rails.
BYRAD discloses a wheel stop provided at an end of a cart placement area (See Fig.7, Items#A and 80 and Col.3, line 55 to Col.4, line 4, disclose a wheel stop for securing the cart or a plurality of stowed carts by securing the first cart and securing the rest of the carts to the first cart).
MCNEALLY, MASARU and BYRAD are analogous art since they all deal with shopping carts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MCNEALLY and MASARU with that of BYRAD by adding a plurality of wheel stops to correspond with each nested cart in the cart corral for the benefit of maintaining proper alignment between the charging coils and the receiving coils in the carts even under the force of a user pulling or returning a cart back to the charging corral area.

As per claim 10, MCNEALLY discloses a power supply system comprising: 
a power reception device for a cart (See Fig.4 and 6, disclose charge receiving coils 420 and 514, the coil may be placed on the bottom of the cart or on the side of the cart), the power reception device comprising: 
a battery (See Par.33, discloses the cart comprising a battery), a power reception antenna configured to receive electric power in a non-contact manner (See Figs.4 and 5, Items#420 and 514), and a power reception circuit configured to supply the electric power received by the power reception antenna to the battery (See Par.33, discloses the wirelessly received power is issued to charge a battery, it is well known the wireless power is transmitted as AC and in order to charge the battery the AC has to be rectified into DC); and 
a power transmission device comprising: a power transmission antenna configured to transmit the electric power towards the power reception antenna in the non-contact manner (See Fig.4, Items#416 and Par.40, disclose a plurality of power transmitting coils, Fig.6, and Par.49, disclose the charging coils and receiving coils can be placed on the side of the cart and the side of the charging device), [[and]] a power transmission circuit configured to transmit the electric power to the power transmission antenna prior to the electric power being transmitted in the non-contact manner by the power transmission antenna to the power reception antenna (See Par.33, discloses a circuit which receives power from mains AC and forwards the AC after it is modified to the coil). However, MCNEALLY does not disclose a pair of guide rails configured to receive a wheel of the cart, each of the guide rails comprising a plurality of recesses, each of the recesses configured to receive the wheel such that the cart is stopped at a position relative to the guide rails.
MASARU discloses a system for wirelessly charging a cart, the system comprising a pair of guide rails configured to receive a wheel of the cart (See Fig.2, Items#14a/15a and 14b/15b, disclose a pair of guide rails to accept the wheels 6a and 6b).
MCNEALLY and MASARU are analogous art since they both deal with cart wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MCNEALLY with that of MASARU by adding the guide rails to the charging corral system disclosed by MCNEALLY for the benefit of improving the charging efficiency by ensuring the carts are at a specific distance from the side charging coil. However, MCNEALLY and MASARU do not disclose each of the guide rails comprising a plurality of recesses, each of the plurality of recesses configured to receive the wheel such that the cart is stopped at a position relative to the guide rails.
BYRAD discloses a wheel stop provided at an end of a cart placement area (See Fig.7, Items# A and 80 and Col.3, line 55 to Col.4, line 4, disclose a wheel stop for securing the cart or a plurality of stowed carts by securing the first cart and securing the rest of the carts to the first cart).
MCNEALLY, MASARU and BYRAD are analogous art since they all deal with shopping carts.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MCNEALLY and MASARU with that of BYRAD by adding a plurality of wheel stops to correspond with each nested cart in the cart corral for the benefit of maintaining proper alignment between the charging coils and the receiving coils in the carts even under the force of a user pulling or returning a cart back to the charging corral area.

As per claims 2 and 11, MCNEALLY, MASARU and BYRAD discloses the power transmission device of claims 1 and 10 as discussed above, wherein the first power transmission antenna is disposed along one of the guide rails (See MCNEALLY, Fig.6, and Par.48, discloses the charging coils placed on the side of the charging surface to face the coil placed on the side of the cart, MCNEALLY by MASARU and BYRAD will have the charging coils placed along the rails).

As per claims 4, 9 and 13, MCNEALLY, MASARU and BYRAD discloses the power transmission device of claims 2, 7 and 11 as discussed above, wherein each of the plurality of recesses is defined by a depth, the depth being 1% to 3%, inclusive, of a diameter of the wheel (See BYRAD Figs.5-6, Item#34 and A, disclose the depth of the recess accepts 1-3% of the diameter of the wheel).

As per claims 6 and 14, MCNEALLY, MASARU and BYRAD discloses the power transmission device of claims 1 and 10 as discussed above, wherein the first power transmission antenna is disposed above a ground surface along which the cart is resting (See MCNEALY, Fig.5, Item#504-1, discloses the transmitting coil is placed above ground to match the coil 514 placed on the charging cart. The same placement of the coils is applied to the charging corral in Fig.4).

As per claim 15, MCNEALLY, MASARU and BYRAD discloses the power supply system of claim 7 as discussed above, wherein each of the plurality of power transmission antennas is disposed along the rail (MCNEALLY embodiment shown in Fig,4 is modified with that of FIG.6 such that the charging coils and the charge reception coils are placed on the side of the cart and the side of the rail (disclosed by MASARU)). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MCNEALLY  in view of MASARU and BYRAD and in further view of MATSUMOTO et al. (US 2016/0043567, hereinafter MATSUMOTO).
As per claim 5, MCNEALLY, MASARU and BYRAD discloses the power transmission device of claim 1 as discussed above, further comprising a second power transmission antenna disposed along the side of the cart; wherein the power transmission circuit is configured to determine a first distance between the power reception antenna and the first power transmission antenna, determine a second distance between the power reception antenna and the second power transmission antenna, and cause the first power transmission antenna to transmit the electric power to the power reception antenna in response to determining that the first distance is less than the second distance.
MATSUMOTO discloses a wireless charging system wherein the distance between the transmitting coil and the charge receiving device is measured and the coil closest to the charge receiving device is activated (See Par.97).
MCNEALLY, MASARU, BYRAD and MATSUMOTO are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by MCNEALLY, MASARU and BYRAD with that of MATSUMOTO by adding the distance detection and activation structure for the benefit of enhancing the charging efficiency by activating the charging coil closest to the charge receiving coil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859